RESPONSE TO PETITION FOR REHEARING.
On petition for rehearing, filed by Williams & Bixler, two points were made. The action for money had and received cannot be maintained because at the tíme the money was paid to Thompson, Davis had no claim to it. His demand, if any he has, arose subsequently.
The action for work and labor cannot be maintained because the service was performed voluntarily and without any request on the part of Thompson. That to maintain an action of this kind the law will sometimes imply a promise to pay but not a request to perform and never a prormse to pay} when the per-formalice is voluntary